Citation Nr: 1230090	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  08-24 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lipomas, to include as secondary to service-connected hypothyroidism.

2.  Entitlement to service connection for urinary frequency, to include as secondary to service-connected hypothyroidism.

3.  Entitlement to service connection for tinnitus, to include as secondary to service-connected hypothyroidism.

4.  Entitlement to service connection for hearing loss, to include as secondary to service-connected hypothyroidism.

5.  Entitlement to service connection for asbestosis, to include as secondary to service-connected hypothyroidism.

6.  Entitlement to service connection for diabetes, to include as secondary to service-connected hypothyroidism.

7.  Entitlement to an increased rating for hypothyroidism, currently evaluated as 10 percent disabling.

8.  Entitlement to special monthly compensation (SMC) on account of the need for regular aid and attendance or housebound status.

9.  Entitlement to an effective date earlier than October 20, 1988, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

10.  Entitlement to an effective date earlier than October 7, 1996, for the award of a 100 percent schedular rating for service-connected chronic bronchitis with bronchiectasis.

11.  Entitlement to an additional allowance for dependent school children.


REPRESENTATION

Appellant represented by:	Joshua Stone, Agent


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from May 5, 1957 to December 3, 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The decision, in part, denied service connection for lipomas, urinary frequency, tinnitus, hearing loss, asbestosis, and diabetes, as well as entitlement to a higher rating for service-connected hypothyroidism.

In addition, as discussed in more detail in the remand section, the issues of entitlement to an additional allowance for dependent school children; entitlement to an effective date earlier than October 20, 1988, for the award of a TDIU; entitlement to an effective date earlier than October 7, 1996, for the award of a 100 percent schedular rating for service-connected chronic bronchitis with bronchiectasis; and entitlement to SMC on account of the need for regular aid and attendance or housebound status, are on appeal from January 2001, August 2009, and October 2010 decisions, respectively.

The Veteran requested a hearing before the Board, which was scheduled for March 24, 2010 at the St. Petersburg RO.  The Veteran failed to attend the hearing.  When a veteran fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2011).  Under these circumstances, the Board finds that the Veteran has been afforded his opportunity for a hearing and that his request to testify before the Board has been withdrawn except as further discussed in the remand section.

Additional evidence was received subsequent to the most recent readjudication of the claims pertaining to lipomas, urinary frequency, tinnitus, hearing loss, asbestosis, diabetes, and hypothyroidism, in a July 2008 statement of the case (SOC).  In November 2011, the Veteran's former representative waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2011).  Thus, the Board will consider such evidence in the adjudication of this appeal.

In February 2012, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901 (2011) for the service connection claims on appeal.  The opinion was received in May 2012.  During this process, it was learned that the Veteran appointed a new representative-the agent listed on the title page.  As the Board has sent the newly-appointed representative the May 2012 opinion and has responded to a request for a copy of the claims file from the representative, the Board recognizes the agent as the Veteran's valid representative even though the change occurred more than 90 days following the certification of the appeal to the Board.  See 38 C.F.R. § 20.1304(b).  In June 2012, the Veteran's representative indicated that there was no further argument or evidence to submit and that the Board should proceed with the adjudication of the appeal.  The Board will therefore do so.

In February 2010, the Veteran raised the issue of entitlement to service connection for arthritis.  See VA Form 21-0820, dated February 12, 2010.  As this issue has not been developed for appellate review, it is referred to the AOJ for appropriate action.  The Board notes that entitlement to service connection for arthritis was previously denied in a December 2007 Board decision.

The claim pertaining to asbestosis has been developed for appellate review as an issue of service connection; i.e. for a disability related to service or to another service-connected disability.  In April 2006 and May 2006 statements, the Veteran raised the claim of compensation benefits under the provisions of 38 U.S.C. § 1151 for asbestosis due to asbestos removal at the VA Medical Center (VAMC) in St. Louis, Missouri (John Cochran facility).  Historically, the Veteran has primarily set forth this theory of origin for his claimed asbestosis.  A similar claim was previously denied by the RO in a July 1995 rating decision.  Given the separate and distinct provisions for service connection and section 1151 claims, the Board will adjudicate the service connection claim in the decision below and refer the claim to reopen the section 1151 claim for asbestosis to the AOJ for appropriate action as it has not been developed for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The decision below addresses the Veteran's claims of service connection for lipomas, urinary frequency, asbestosis, and diabetes.  The remaining claims on appeal are addressed in the remand that follows the Board's decision.


FINDINGS OF FACT

1.  The Veteran does not have lipomas that were caused or made chronically worse by service-connected hypothyroidism, nor are they attributable to his active military service.

2.  The Veteran does not have urinary frequency that was caused or made chronically worse by service-connected hypothyroidism, nor is it attributable to his active military service.

3.  The Veteran does not have asbestosis that was caused or made chronically worse by service-connected hypothyroidism, nor is it attributable to his active military service.

4.  The Veteran does not have diabetes that was caused or made chronically worse by service-connected hypothyroidism, nor is it attributable to his active military service, and it may not be presumed to have been incurred therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for lipomas have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011); 38 C.F.R. § 3.310 (2006).

2.  The criteria for service connection for urinary frequency have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011); 38 C.F.R. § 3.310 (2006).

3.  The criteria for service connection for asbestosis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011); 38 C.F.R. § 3.310 (2006).

4.  The criteria for service connection for diabetes have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that all notification action needed has been accomplished to make a decision as to the claims of service connection for lipomas, urinary frequency, asbestosis, and diabetes.  Through a July 2006 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his claims of service connection, including on a secondary basis.  The notice letter provided the Veteran with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the July 2006 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of these service connection issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with these four issues.  The Veteran's service treatment records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMCs) in Bay Pines, Florida, and St. Louis, Missouri.  Records from multiple private treatment providers identified by the Veteran have also been obtained.  In August 2008, the RO obtained the Veteran's records from the Social Security Administration.  Additionally, a VA medical opinion was obtained in November 2006 and, in May 2012, a VHA expert medical opinion was obtained in connection with his claims, the reports of which are of record.  Significantly, the May 2012 report contains sufficient evidence by which to decide the four claims regarding the possible relationship between his service-connected hypothyroidism and his lipomas, urinary frequency, asbestosis, and diabetes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination or opinion, it must provide an adequate one).  A remand or referral for another medical opinion regarding the possibility of direct service connection is not necessary as the evidence does not establish that an injury, disease, or event occurred during the Veteran's service to which his current lipomas, urinary frequency, asbestosis, and diabetes could be linked.  Notably, as discussed in the introduction, the Veteran's representative indicated in June 2012 that the Veteran did not have any additional argument or evidence to submit to support his claims.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

II. Legal Criteria

In a March 1997 rating decision, the Veteran was granted service connection for hypothyroidism as secondary to service-connected bronchitis and bronchiectasis.  In April 2006, he contended, in part, that he has asbestosis that is affected by his service-connected hypothyroidism.  Additionally, in his claim that was received in June 2006, he contended that he has lipomas, urinary frequency, and diabetes secondary to his service-connected hypothyroidism.  

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of the Veteran's claims.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2011)).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the United States Court of Appeals for Veterans Claim's (Court) 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claims were received and pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.  See 38 C.F.R. § 3.310 (2006).

Generally, service connection may also be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

In addition, certain chronic diseases, such as diabetes mellitus, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

III. Analysis

A. Secondary Service Connection

A review of the evidence of record shows that the Veteran has the claimed disability of lipomas.  An April 2006 VA examination revealed that he had multiple lipomata over his body, including on both upper extremities and trunk where they had been removed.  The diagnosis was multiple lipomata.  The Veteran had additional lipomas removed at the Bay Pines VAMC in 2007.  The historical evidence created before the claim also shows that he has had lipomas in the past.  Thus, the current disability element is met for this claim.

As to urinary frequency, this is the type of condition that is capable of lay observation by the Veteran.  See Barr, 21 Vet. App. at 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  See Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experiences urinary frequency.  Additionally, VA treatment records show that the Veteran has been treated for prostate problems and prescribed Finasteride, which is used to treat frequent urination.  This evidence reflects that the Veteran more likely than not has a condition causing urinary frequency.  Thus, the current disability element is also met for this claim.  

In regards to asbestosis, the evidence also tends to show that the Veteran has this claimed disability.  Chest x-ray reports from the 1990's contain impressions that findings pertaining to the lungs were possibly due to prior asbestos exposure.  A November 1994 VA examination of the lungs contains a diagnosis of possible asbestosis.  More recently, an April 2006 VA chest x-ray revealed calcified pleural plaques in the left lower lung filed and the left basilar pleura consistent with prior asbestos exposure.  This evidence reflects that the Veteran more likely than not has asbestosis or a similar lung condition resulting from asbestos exposure.  Thus, the current disability element is also met for this claim.  The Board notes that the Veteran is already service connected and rated totally disabled for bronchitis and bronchiectasis.  The Board is not considering in this analysis the already service-connected lung disability, but rather only any separate and distinct lung condition related to asbestos exposure.

As to diabetes, the evidence is equivocal as to whether the Veteran has this claimed disability.  In August 2003, a VA physician noted that the Veteran had a diagnosis of diabetes, but that his sugar had always tested as normal at the facility.  The physician believed that the Veteran actually has syndrome x (metabolic syndrome) rather than frank diabetes, but that he was still on Metformin anyway for a diet.  During an April 2006 VA examination, the Veteran gave a history of being diagnosed with diabetes two years earlier, although the report also lists a history of the diagnosis in the 1960's.  Although this evidence is ambiguous, the Board finds that the Veteran as likely as not has diabetes for the purposes of this analysis.  As will be discussed below, whether the claim should be granted does not turn on the existence of a current disability, but rather the competent medical evidence concerning the possible relationship between diabetes and hypothyroidism.  

Here, because the Veteran has the four claimed disabilities and he is service connected for hypothyroidism, the salient questions become whether any of the four claimed disabilities is proximately due to or the result of service-connected hypothyroidism, or whether service-connected hypothyroidism has permanently worsened or aggravated any of the claimed disabilities.  See 38 C.F.R. § 3.310 (2006); Allen, 7 Vet. App. at 448.

In support of his claims, the Veteran submitted a letter from K.S.F., D.C., dated in June 2006.  Dr. K.S.F. stated that he had been treating the Veteran for neck and lower back pain and noted that the Veteran was service connected for bronchitis, bronchiectasis, and hypothyroidism.  Dr. K.S.F. indicated that "[s]equelae of hypothyroidism include weight gain, fatigue, ringing in the ears, sensitivity to cold, dry or scaly skin, constipation, mental sluggishness, frequency of urination, impaired hearing, reduced initiative, lipomas, diabetes, and immune system disorders" (emphasis added).  The letter did not refer to asbestosis.  Given that three of the Veteran's four claims were listed as sequelae of hypothyroidism, the June 2006 letter raises the possibility that service connection may be warranted for lipomas, urinary frequency, and diabetes on a secondary basis.

In November 2006, the claims file was forwarded to VA physician, J.G.N., M.D, who had previously examined the Veteran in September 2005 and April 2006 in connection with other claims.  Dr. J.G.N. stated "[w]ith reference to diabetes, urinary frequency, erectile dysfunction and lipomas, extensive review of the medical literature records no causative association between hypothyroidism and these listed conditions" (emphasis added).  Therefore, it was Dr. J.G.N.'s opinion that the Veteran's diabetes, urinary frequency, and lipomas (and erectile dysfunction) are not caused by or the result of hypothyroidism.  Dr. J.G.N. also could not find any reference that these conditions are aggravated by hypothyroidism.

Dr. K.S.F.'s June 2006 letter tends to weigh in favor of the three identified claims and Dr. J.G.N.'s November 2006 opinion tends to weigh against the three claims.  The opinions are at odds as to whether it is medically possible for hypothyroidism to cause or aggravate lipomas, urinary frequency, or diabetes.  Moreover, Dr. K.S.F. did not cite to any medical literature and, while Dr. J.G.N. mentioned medical literature, he did not cite to any specific literature.  Thus, neither opinion is particularly persuasive.

In February 2012, the Board requested a VHA medical expert opinion to address the matter.  In May 2012, M.K., M.D., authored such an opinion.  Dr. M.K. is the Chief of Endocrinology at a VAMC.  Dr. M.K. reviewed the evidence in the claims file, including Dr. K.S.F.'s June 2006 letter and Dr. J.G.N.'s report.  Dr. M.K.'s summary of final opinion contained the following:  there is a less than 50 percent probability that the Veteran's lipomas were caused by hypothyroidism; there is a less than 50 percent probability that the Veteran's urinary frequency was caused by hypothyroidism, there is a less than 50 percent probability that the Veteran's diabetes mellitus was caused by hypothyroidism; there is a less than 50 percent probability that the Veteran's lipomas were aggravated by hypothyroidism; there is a less than 50 percent probability that the Veteran's urinary frequency was aggravated by hypothyroidism; and there is a less than 50 percent probability that the Veteran's diabetes mellitus was aggravated by hypothyroidism.

Although Drs. K.S.F. and J.G.N. did not address asbestosis, the Board also asked for an opinion regarding this disability given the Veteran's contention it may be affected by his hypothyroidism.  Dr. M.K. also gave the opinion that there is a less than 50 percent probability that the Veteran's asbestosis was caused by hypothyroidism and there is a less than 50 percent probability that the Veteran's asbestosis was aggravated by hypothyroidism.

Dr. M.K. explained that, in arriving at her conclusions, she reviewed medical literature including OVID (online medical database).  Dr. M.K. indicated that a review of such literature does not support hypothyroidism as a cause of lipomas or acquired-treated hypothyroidism as an aggravating condition for lipomas.  As to urinary frequency, Dr. M.K. noted that a February 1987 study evaluated micturition patterns in patients with thyroid disease.  While hyperthyroid patients had significantly increased micturition frequency as well as notcuria, hypothyroid patients had reduced micturition frequency.  No changes were found in the euthyroid group.  Dr. M.K. explained that the medical literature suggests decreased urinary frequency associated with hypothyroidism.  It was also noted that a review of the literature does not support acquired-treated hypothyroidism as an aggravating condition for urinary frequency.  Dr. M.K. indicated that a review of the medical literature does not support hypothyroidism as a cause of diabetes mellitus or acquired-treated hypothyroidism as an aggravating condition for diabetes mellitus.  Finally, Dr. M.K. indicated that a review of the literature does not support hypothyroidism as a cause of asbestosis or acquired-treated hypothyroidism as an aggravating condition for asbestosis.  In addressing Dr. K.S.F.'s June 2006 letter, Dr. M.K. noted that Dr. K.S.F. did not provide any rationale or references to support his allegation of the consequences of hypothyroidism.  

In consideration of the evidence of record, the Board finds that the Veteran does not have lipomas, urinary frequency, asbestosis, or diabetes that was caused or made chronically worse by service-connected hypothyroidism.  The Board accords Dr. M.K.'s May 2012 medical opinion the most evidentiary weight regarding the possibility of a relationship between the Veteran's four claimed disabilities and his service-connected hypothyroidism.  Dr. M.K. is an expert in the field of endocrinology; thus, she likely possesses greater expertise to address the matter than either Dr. K.S.F. as a chiropractor or Dr. J.G.N. as a primary care physician.  Dr. M.K. explained that the medical literature does not support causation or aggravation for each of the four disabilities.  With respect to urinary frequency, Dr. M.K. indicated that hypothyroidism actually decreases urinary frequency instead of increasing the condition.  Additionally, Dr. M.K. is the only doctor who has addressed asbestosis as secondary to hypothyroidism.  Dr. M.K.'s opinions are persuasive because she cited to the medical literature and explained that Dr. K.S.F. did not cite to any literature or provide an explanation for his statement.  Therefore, the competent medical evidence weighs against the four claims for secondary service connection.

The Board has considered the Veteran's statements regarding the possibility that his lipomas, urinary frequency, asbestosis and diabetes are the result of or aggravated by his service-connected hypothyroidism.  It is not shown, however, that the Veteran possesses the medical expertise necessary to provide a probative opinion on a complex medical matter such as the etiology of these four disabilities.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Jandreau, 492 F.3d at 1377, n.4 ("[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example a form of cancer.").  Dr. M.K. considered the Veteran's theories and they were not endorsed.

In view of the Board's findings that the Veteran does not have lipomas, urinary frequency, asbestosis, or diabetes that was caused or made chronically worse by service-connected hypothyroidism, the Board concludes that service connection is not warranted for lipomas, urinary frequency, asbestosis, or diabetes on a secondary basis.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.310 (2006); Allen, 7 Vet. App. at 448.

B. Direct Service Connection

The Veteran has not contended that service connection is warranted for lipomas, urinary frequency, asbestosis, or diabetes on a direct basis and the theory of entitlement is not reasonably raised by the record.  However, the RO denied the four claims on the basis of direct service connection in addition to that of secondary service connection.  Therefore, the Board will address this theory as well.

A review of the service treatment records does not reveal any complaints of, treatment for, or a diagnosis of these four claimed disabilities.  The evidence shows that the Veteran was diagnosed with these disabilities many years after military service, no medical professional has linked the disabilities to his service, and the Veteran has not identified any in-service injury, disease, or event to which they may be related.

The service treatment records do show treatment for lung problems, including pneumonia and bronchitis.  However, as noted previously, the Veteran is service connected for bronchitis and bronchiectasis and he has been awarded a total (100 percent) disability rating for that disability.  Specifically regarding asbestosis, the Veteran has not contended that he was exposed to asbestos during his military service.  Instead, he contends and has historically contended that he was exposed to asbestos in VA facilities after service.  As discussed in the introduction, the Board is referring a claim to reopen a previously denied claim of compensation benefits under the provisions of 38 U.S.C. § 1151 for asbestosis due to asbestos removal at the St. Louis VAMC.

Because the evidence does not suggest that the Veteran has lipomas, urinary frequency, asbestosis, or diabetes that is attributable to his active military service, the Board concludes that service connection is also not warranted for any of these four claimed disabilities on a direct basis.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

C. Presumptive Service Connection

The presumptive provisions pertaining to service connection for chronic diseases do not pertain to lipomas, urinary frequency or asbestosis.  Additionally, the Board notes that there is no objective evidence that diabetes mellitus manifested to a compensable degree within one year of the Veteran's separation from military service.  To the extent the Veteran has diabetes mellitus, it was not initially diagnosed as early as December 1958 after service-one year after separation from service.  VA records show a history of a diabetes diagnosis in 2003 and the April 2006 VA examination indicates a two-year history of diabetes.  Even if the contrasting history of diabetes since the 1960's is accepted, such an occurrence is after the one-year presumptive period.  Thus, service connection is not warranted for diabetes on a presumptive basis pertaining to chronic diseases.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

D. Conclusion

For the foregoing reasons, the Board finds that the claims of service connection for lipomas, urinary frequency, asbestosis, and diabetes must be denied.  This is so both on a secondary and direct basis, as well as a presumptive basis for diabetes.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for lipomas is denied.

Service connection for urinary frequency is denied.

Service connection for asbestosis is denied.

Service connection for diabetes is denied.


REMAND

The Board finds it necessary to remand the remaining six issues to the AOJ for additional development and consideration.

In regards to the claims of service connection for hearing loss and tinnitus, the Veteran contends that the disabilities should be service connected as secondary to his service-connected hypothyroidism.  In the May 2012 opinion, Dr. M.K. gave the opinion that there is a less than 50 percent probability that any hearing loss or tinnitus was caused by hypothyroidism.  However, in contrast to her other opinions, Dr. M.K. stated that if documentation is provided that the Veteran has sensorineural hearing loss and/or tinnitus, there is a 50 percent or greater probability that those disabilities may have been aggravated by hypothyroidism.  

The Veteran has not yet been afforded a VA examination in connection with these two claims.  In view of Dr. M.K.'s opinion suggesting that the Veteran's hypothyroidism may have aggravated his hearing loss or tinnitus, should he have these disabilities, the Board finds that the two claims must be remanded to schedule the Veteran for VA audiological and ear examinations.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As part of the audiological examination, it must be determined whether the Veteran has hearing impairment for VA purposes.  See 38 C.F.R. § 3.385 (2011).

The evidence of record does contain VA treatment records, dated in March 1975 and April 1975, showing a diagnosis of left ear conductive hearing loss.  Additionally, a private treatment record in June 1981 indicates that the Veteran had conductive hearing loss in both the left and right ear.  No opinion regarding the possible relationship to hypothyroidism was set forth in those records.

The Board notes, as a procedural matter, a claim for hearing loss was considered in a February 1986 rating decision.  At that time, the RO clearly indicated the decision pertained to service connection for hospital or outpatient treatment purposes only.  Thus, hearing loss for compensation purposes has never been considered prior to the Veteran's current claim.  Therefore, the current claim of service connection for hearing loss is an original claim and not a claim to reopen a previously denied claim.

As to the claim for an increased rating for hypothyroidism, the Veteran has also not specifically been afforded a VA examination in connection with this claim.  An April 2006 examination described some of the Veteran's symptomatology, but the examination was primarily conducted to address other claims.  In any case, given that over six years have passed since that examination, the Board finds that a remand is warranted to afford the Veteran a VA compensation examination to assess the current degree of disability of his hypothyroidism.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

In July 2009, the Veteran stated that he was claiming entitlement to an effective date earlier than October 20, 1988, for his TDIU award; an "early effective date of 1958 for 100%PT rateing [sic]" and "service connection at 100%PT rateing [sic] from 1988 to 1985."  As the Veteran has a 100 percent schedular rating for chronic bronchitis with bronchiectasis effective from October 7, 1996, the Board construes his statements requesting an earlier effective date for his "100%PT rateing" as referencing this disability.  In an August 2009 decision, the RO denied the claim(s) for an earlier effective date in accordance with Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Nevertheless, the Veteran submitted an NOD with the August 2009 decision later that month.

An SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2009).  To date, no SOC has been furnished regarding the August 2009 decision concerning the effective date claims.  Therefore, the issuance of an SOC is required for these issues.  The Board must remand the issues for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

A review of Virtual VA reveals that the RO issued a rating decision in October 2010 that denied entitlement to SMC on account of the need for regular aid and attendance or housebound status.  A November 2010 letter to the Veteran shows that he filed an NOD with the decision although the actual NOD is not located in Virtual VA.  

There is no indication that an SOC has been furnished regarding the October 2010 decision, or at least no SOC has been associated with the claims file that is before the Board or Virtual VA.  Additionally, in a November 2011 brief, the Veteran's former representative indicated that this SMC claim is a "Manlincon issue."  Therefore, on remand, the issuance of a SOC is also required for the issue of entitlement to SMC on account of the need for regular aid and attendance or housebound status.  See Manlincon, 12 Vet. App. at 240-41.

Although the issue was not certified to the Board as on appeal, the Board finds that an appeal was properly perfected by the Veteran for the issue of entitlement to an additional allowance for dependent school children.  A discussion of the convoluted procedural history is warranted.  In March 1997, following an award of benefits, the Veteran was sent a letter asking him to identify his dependents.  In April 1997, the Veteran identified his spouse as a dependent.  In May 1997, the RO granted additional benefits for the Veteran's spouse as a dependent.  Then, in March 2000, the Veteran submitted additional information naming his two adult children as dependents and requested additional benefits for when they were attending college.

In January 2001, the RO denied the Veteran's claim for additional allowance for dependent school children.  Later that month, the Veteran submitted an NOD with the January 2001 decision.  In March 2001, the RO confirmed and continued the denial.  The Veteran submitted another NOD in September 2001.  Ultimately, the RO issued an SOC as to the matter in July 2003.  In August 2003, the Veteran submitted a VA Form 9 (Appeal to the Board of Veterans' Appeals).  Given this sequence of events, the August 2003 VA Form 9 appears to be a timely and properly submitted substantive appeal for this issue, thereby perfecting the appeal.  See 38 C.F.R. §§ 20.200, 20.202 (2011).

No further action was taken on the claim until the Veteran filed another request to add his children as dependents in June 2005.  The claim was later denied by the RO in April 2007.  In May 2007, the Veteran attempted to file a claim for additional dependency allowance based on CUE.  The RO, in a proper fashion, did not accept this CUE claim as there had not yet been a final and binding decision.  See 38 C.F.R. § 3.105(a) (2011).  Instead, another SOC was issued by the RO in August 2007.  The SOC recognized the September 2001 NOD and characterized the issue as whether the Veteran's claim for dependent benefits received on March 31, 2000, was timely filed.  In September 2007, the Veteran submitted a VA Form 9 regarding the dependency issue, thereby perfecting an appeal for the second time.  A supplemental SOC (SSOC) is warranted for this issue that considers any additional evidence since the August 2007 SOC and takes into account the proper procedural history of the claim; e.g., this issue is an appeal of the January 2001 decision.

Finally, it appears that the Veteran receives regular treatment at the Bay Pines VAMC.  Updated treatment records should be obtained in light of the remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since April 2007) from the Bay Pines VAMC and associate the records with the claims folder.

2.  Thereafter, schedule the Veteran for both a VA audiological examination and a VA ear examination by appropriate medical professionals to determine the nature and etiology of any hearing loss and tinnitus.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiners.  All necessary tests and studies should be conducted.

Determine if the Veteran has hearing loss and tinnitus.  It should be specifically indicated whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes; i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent.  See 38 C.F.R. § 3.385.

With respect to any diagnosed hearing loss and tinnitus, the examiner(s) should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any hearing loss or tinnitus was either (a) caused by, or (b) aggravated by the Veteran's service-connected hypothyroidism.  The examiners should consider Dr. K.S.F.'s June 2006 opinion and Dr. M.K.'s May 2012 opinion.

The examiners must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Also, schedule the Veteran for a VA examination to determine the current degree of disability of his hypothyroidism.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All indicated tests and studies should be conducted.  

The examiner is asked to identify any manifestations of hypothyroidism currently experienced by the Veteran.  Based on a review of the Veteran's claims file and the results of his physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether the Veteran's service-connected hypothyroidism is manifested by fatigability, constipation, and mental sluggishness, or muscular weakness, mental disturbance, and weight gain, or cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Then, after undertaking any other development deemed appropriate, re-adjudicate the claims of service connection for hearing loss and tinnitus, the claim for an increased rating for hypothyroidism, and the claim of entitlement to an additional allowance for dependent school children.  If any benefit sought is not granted, furnish the Veteran and his newly-appointed representative with an SSOC and afford them an opportunity to respond.  With respect to the claim of entitlement to an additional allowance for dependent school children, the SSOC should consider the additional evidence received since the August 2007 SOC and take into account the proper procedural history of the claim; e.g., this issue is an appeal of the January 2001 decision.  

6.  Finally, prepare an SOC in accordance with 38 C.F.R. § 19.29 (2011) regarding the issues of entitlement to SMC on account of the need for regular aid and attendance or housebound status; entitlement to an effective date earlier than October 20, 1988, for the award of a TDIU; and entitlement to an effective date earlier than October 7, 1996, for the award of a 100 percent schedular rating for service-connected chronic bronchitis with bronchiectasis.  This is required unless the matters are resolved by granting the full benefits sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should any of these issues be returned to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


